HODGES, Justice,
dissenting.
I dissent for the reason I would refuse to assume jurisdiction.
OPALA, Justice, concurring in part and dissenting in part:
Our original jurisdiction was invoked to prohibit the respondent-judge from proceeding further in an ouster case against the petitioner, a district attorney, because the allegations in the grand jury accusation, returned under the provisions of 22 O.S. 1971 § 1181 et seq., lack the degree of specificity required by due process standards of Art. 2 § 7, Okl.Con. The court’s opinion grants the writ on the basis of the contention advanced. I cannot accede to the court’s disposition. The case presents several troubling first-impression issues which have received no in-depth exploration. Unless these questions are settled in advance of further proceedings in this case, I fear that all future attempts to make this district attorney answerable for the misconduct of which he stands accused will prove equally fruitless. My concern is with the situs and territorial perimeter of a grand jury inquest into the activities of a multi-county district attorney’s office. Oklahoma’s prosecutorial districts range in size from three which are composed of a single county to one that embraces six and at least two with five counties. 19 O.S.1971 § 215.1; 1977 Report on the Judiciary published in compliance with the provisions of 20 O.S. 1971 § 16.11, p. 13. If we accord literal meaning to the inquest-situs proviso in § 1182,1 all multicounty district attorney’s offices would be vulnerable to both successive and concurrent grand jury investigations in every county within the district, while prosecutors elected in a single-county district — who are shielded from multiple inquest exposure — would be the beneficiaries of a vastly more favorable treatment.2
*1138The office of the district attorney, whether comprising one or more counties, is by statute, 19 O.S.1971 § 215.1, a single entity or unit which is neither functionally divisible nor territorially apportionable. The prosecutor is by law accountable for an acceptable level of service performance in the entire district. His responsibility is not delegable to any person other than the appointed assistants in the office who also serve the district as a whole.3 Just as the prosecutor’s office represents and is to be regarded as a functional and territorial integrity, so must be the officeholder’s performance of service when his activities are under inquest. His official conduct cannot be anatomically dissected nor territorially dismembered. He must be judged on the basis of the office’s unfragmented whole — i. e. his total performance in all the courthouses of the district of which his “office” is legally comprised. That,- and no less, appears to be due him. This is no less than what he would be entitled to if ouster were sought by action instituted by the Attorney General. See 51 O.S.1971 § 91 et seq. While as a public official the district attorney may not be civilly liable under the doctrine of respondeat superior for any misconduct of his subordinates, he stands answerable even in private litigation for wilful or wanton negligence in supervising any member of his staff and in selecting improper personnel for employment, as well as for directing or authorizing any subordinate’s act of misconduct.4 To the public, upon inquest, his accountability for the entire office is measured by the removal grounds set forth in § 1181. The office, with all its personnel, is hence to be viewed for inquest purposes as one unbreakable unit and not as a number of counties over which thé district extends. An inquest into a multicounty public office, when confined in scope to one county, is as lacking in elemental fairness as is the performance rating of a metropolitan hospital which results from a management study of a single bed or ward, or the efficiency evaluation of a department made on the basis of activity that occurs at only one of the numerous desks.
Petitioner is a multicounty district attorney whose office is territorially coextensive with District No. 27. It includes Adair, Cherokee, Sequoyah and Wagoner Counties. If his allegedly submarginal level of performance as a prosecutor may be the subject of grand jury scrutiny that is limited to a preselected, severed part of the whole territory under his charge, he could be deprived of the opportunity to receive consideration on the basis of a total performance evaluation of his administrative prowess— the benefit affordable by law to all those of his colleagues in the state who are elected for service in a single county.
Any construction of § 1182 which sanctions multiplicity of territorially separated — consecutive or concurrent — inquests in a district cannot pass constitutional muster. It would plainly offend several valued principles of our fundamental law.
The due process clause in Art. 2 § 7, Okl.Con. has a content coextensive with its federal counterpart. The latter, and hence our own, embraces within its terms protection from unreasonable or unreasoned classification serving no important or legitimate governmental objectives.5 The Equal Protection Clause of the XIV Amendment to the Federal Constitution and Art. 5 § 59, Okl.Con. both prohibit classification which lacks a rational basis. All these proscriptions strike with equal force at contravening legislation as they do at judicial construction that leaves in its wake unexcised infirmities — either explicit or implicit. When a statute is susceptible of more than *1139one meaning, it must be given that which makes it impervious to constitutional attack.6
Saddled with their literal meaning, the inquest-situs provisions of § 1182 could not stand here as constitutionally permissible. In their application to the multicounty prosecutor, these provisions must be restricted to authorize an inquest solely in the county where that official resides. This can be easily accomplished by declaring the county of the prosecutor’s residence to be also “his [only] place of office for the usual transaction of official business” within the meaning of § 1182.7 By means of this construction § 1182 would thus be purged of its implicit constitutional vice and equal treatment could be afforded under its terms to all state prosecutors faced with an office conduct inquest. Multicounty grand juries, authorized by the 1971 amendment to Art. 2 § 18, Okl.Con.8 and implemented legislatively in 74 O.S.Supp.1979 § 18b, subdiv. (r)9 should be utilized to inquire into district-wide activities of any multicounty prosecutor whose conduct in office is under investigation.
I would therefore instruct the Attorney General that should he desire further to pursue an investigation of the petitioner qua District Attorney, a grand jury should be called in the county of petitioner’s residence for a multicounty inquest into the district-wide activities of his office.
I would hold that the only constitutionally permissible situs of a grand jury inquest into a multicounty District Attorney’s office is in the county of the affected official’s residence and that the inquest, which must be made by a multicounty grand jury convened as authorized and provided by Art. 2 § 18, Okl.Con. and 74 O.S.Supp.1979 § 18b, subdiv. (r), is to have a territorial perimeter coextensive with the prosecutorial district to be investigated.10
I am authorized to state that IRWIN, V. C. J., concurs in these views.

. The pertinent part of 22 O.S.1971 § 1182 provides:
“An accusation in writing, charging such officer with any of the causes for removal mentioned in the first preceding section [1181] may be presented by the grand jury to the district court of the county in or for which the officer is elected or appointed: Provided, that in the case of a State officer, such accusation may be presented by the grand jury of the county in which such officer resides, or in which he has his place of office for the usual transaction of official business, [emphasis added]
If we should literally construe the italicized part of § 1182, a multicounty district attorney’s “place of office” would be in every courthouse within his district. This is so because “official business” must be transacted in all court facilities of the district.


. An ordinary grand jury inquest is confined by law to offenses committed or triable in the county. 22 O.S.1971 §§ 311, 324, 331; Oklahoma Tax Commission v. Clendinning, 193 Okl. 271, 143 P.2d 143, 144 [1943]; Bennett v. District Court of Tulsa County, 81 Okl.Cr. 351, 162 P.2d 561, 570 [1945], Since the 1971 amend*1138ment of Art. 2 § 18, Okl.Con., special multi-county grand jury inquests have become constitutionally permissible.


. 19 O.S.1971 § 215.4; Neill v. State, 89 Okl.Cr. 272, 207 P.2d 344, 347 [1949]; Perry v. State, 84 Okl.Cr. 211, 181 P.2d 280, 285 [1947]; State ex rel. Blankenship v. Atoka County, Okl., 456 P.2d 537, 538 [1969],


. 22 O.S.1971 § 1181; Hazlett v. Board of County Commissioners, Muskogee County, 168 Okl. 290, 32 P.2d 940, 944 [1934].


. McKeever Drilling Co. v. Egbert, 170 Okl. 259, 40 P.2d 32, 36 [1935]; Davis v. Passman, 442 U.S. 228, 99 S.Ct. 2264, 60 L.Ed.2d 846 [1979]; Boiling v. Sharpe, 347 U.S. 497, 74 S.Ct. 693, 98 L.Ed. 884 [1954].


. Wilson v. Foster, Okl., 595 P.2d 1329, 1333 [1979]; Neumann v. Tax Commission, Okl., 596 P.2d 530, 532 [1979],


. This construction of the inquest-situs proviso in § 1182 would impart to grand jury ouster proceedings the very same venue regime as that provided for ousters by action, 51 O.S.1971 § 94, which is a cumulative remedy. State v. Davenport, 79 Okl. 297, 193 P. 419, 421 [1920], An agency of government may have its “office” for venue purposes in only one county, although its members are not prohibited from conducting their official activities in all other counties of the state. State v. District Court of Bryan County, Okl., 290 P.2d 413, 417 [1955],


. In pertinent part, Art. 2 § 18, Okl.Con., as amended in 1971, provides:
“ * * * or such grand jury shall be ordered convened upon the filing of a verified application by the Attorney General of the State of Oklahoma who shall have authority to conduct the grand jury in investigating crimes which are alleged to have been committed in said county or involving multicounty criminal activities; when so assembled such grand jury shall have power to inquire into and return indictments for ail character and grades of crime. All other provisions of the Constitution or the laws of this state in confíict with the provisions of this constitutional amendment are hereby expressly repealed.” [emphasis added]


. The terms of 74 O.S.Supp.1979 § 18b, subdiv. (r) so far as pertinent, are:
“The duties of the Attorney General as the Chief Law Officer of the State shall be: * * * * * *
(r) To convene multicounty grand juries in such manner and for such purposes as provided bylaw; provided, such grand junes are composed of citizens from each of the counties on a pro rata basis by county." [emphasis added]
A grand jury’s power to make an inquest into the conduct of a public office and return an ouster accusation is implied from its constitutional grant of power to inquire into “all character and grades of crime.” We upheld it in State ex rel. Grand Jury of McCurtain County v. Pate, Okl., 572 P.2d 226, 227-228 [1977],


. Selection of situs, which affects venue of ouster action, is critical in inquests into an officeholder’s conduct. Situs, once chosen, becomes trial venue. It cannot be changed by the court except on accused officeholder’s request. 22 O.S.1971 § 1195; Reubin v. Thompson, Okl., 406 P.2d 263, 266 [1965],